Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 1 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 2 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 3 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 4 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 5 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 6 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 7 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 8 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                          Document     Page 9 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                         Document      Page 10 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                         Document      Page 11 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                         Document      Page 12 of 13
Case 19-23942   Doc 42   Filed 11/20/19 Entered 11/20/19 17:18:33   Desc Main
                         Document      Page 13 of 13
